  THE FOLLOWING ORDER
  IS APPROVED AND ENTERED
  AS THE ORDER OF THIS COURT:

  DATED: April 20, 2020                                     Beth E. Hanan
                                                            United States Bankruptcy Judge


                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF WISCONSIN

 In re                                                            Chapter 13
 MICHAEL ALLEN and                                                Case No. 19-30714-BEH
 WENDY STRAHM,
                               Debtors.


                               ORDER RESOLVING TRUSTEE’S OBJECTION
                                    TO CONFIRMATION OF PLAN



The Chapter 13 Trustee represents that the Trustee and the Debtors, through counsel, have agreed that the

Trustee’s Objection to Confirmation may be sustained on the following terms:

             On or before May 1, 2020, the Debtors shall:

                 1.       File an Amended Schedule A/B to disclose all assets, namely 2019

                          tax refunds.

                 2.       File an Amended Plan to remove the direct payment to Wisconsin

                          Department of Revenue.

IT IS THEREFORE ORDERED THAT:

Based on and subject to these agreed terms, the Trustee’s Objection to Confirmation is sustained.

                                                        #####
Prepared by:
Sandra M. Baner, Staff Attorney
Office of the Chapter 13 Trustee
P O Box 510920
Milwaukee, WI 53203
T: (414) 271-3943
info@chapter13milwaukee.com
                      Case 19-30714-beh       Doc 48     Filed 04/20/20      Page 1 of 1
